DETAILED ACTION
This is the final Office action and is responsive to the papers filed 03/03/2022.  The amendments filed on 03/03/2022 have been entered and considered by the examiner.  Claims 1-5, 7, and 9 are currently pending and examined below.  Claims 1, 5, and 9 are amended.  Claims 6 and 8 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on page 5 filed on 03/03/2022 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has removed the 112(f) analysis.

Applicant’s amendment and argument on page 5 filed on 03/03/2022 regarding claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant’s amendment and argument filed on pages 5-7 filed on 03/03/2022 regarding claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are not withdrawn.  

In pages 5-6 of the Applicant’s Argument, the Applicant argues that with Sako is silent with respect to the claim limitations 
wherein the service management device is configured to transmit continuation confirming notification for confirming whether provision of the service should be continued to a terminal device of the user when it is predicted that the automated drivinq vehicle is unable to return to a designated place by a designated time while the predetermined service is being provided, 
wherein, when information indicating that the service being provided is not continued is received from the terminal device, the controller is configured to terminate the service beinq provided, 
and wherein, when information indicating that the service beinq provided is continued is received from the terminal device, the controller is configured to determine a plan candidate of the user according to a time length from the designated time to a predicted arrival time and to transmit the plan candidate to the terminal device”.  
However, the Examiner respectfully submits that Fig. 1 and paragraph [0068] of Kamata teaches “wherein the service management device is configured to transmit continuation confirming notification for confirming whether provision of the service should be continued to a terminal device of the user when it is predicted that the automated drivinq vehicle is unable to return to a designated place by a designated time while the predetermined service is being provided” (pages 9-10 of the Office Action on claim 6 dated 01/05/2022). 
Moreover, the Examiner respectfully submits that “wherein, when information indicating that the service being provided is not continued is received from the terminal device, the controller is configured to terminate the service beinq provided, and wherein, when information indicating that the service beinq provided is continued is received from the terminal device, the controller is configured to determine a plan candidate of the user according to a time length from the designated time to a predicted arrival time and to transmit the plan candidate to the terminal device” are contingent limitations. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sako et al. (US 20170123423 A1; hereinafter Sako) in view of Kamata et al. (JP 2012048563 A).

Regarding claims 1 and 9, Sako discloses:
A vehicle control system (Fig. 1 - electronic control circuit unit 10) comprising: 
a service management device (Fig. 1 – after-getting-out behavior setup receiving unit 118) configured to manage a predetermined service (behavior; [0058]) provided in a state in which a user 
a controller (Fig. 1 – behavior control processing unit 120) configured to generate an action plan (control processing; [0061]) of the automated driving vehicle in the out-of-use period according to the predetermined service managed by the service management device (behavior control processing unit 120 carries out control processing based on the received behavior after the user gets out from the vehicle 1; Figs. 1-2; [0061]).

Sako does not specifically disclose:
wherein the service management device is configured to transmit continuation confirming notification for confirming whether provision of the service should be continued to a terminal device of the user when it is predicted that the automated drivinq vehicle is unable to return to a designated place by a designated time while the predetermined service is being provided, 
wherein, when information indicating that the service being provided is not continued is received from the terminal device, the controller is configured to terminate the service beinq provided, and 
wherein, when information indicating that the service beinq provided is continued is received from the terminal device, the controller is configured to determine a plan candidate of the user according to a time length from the designated time to a predicted arrival time and to transmit the plan candidate to the terminal device.


wherein the service management device (Fig. 1 - ECU 2) is configured to transmit continuation confirming notification for confirming whether provision of the service should be continued to a terminal device of the user (ECU notifies that the schedule information cannot be performed as scheduled; [0068]) when it is predicted that the automated drivinq vehicle is unable to return to a designated place by a designated time (the scheduled use time; [0068]) while the predetermined service is being provided (the autonomous driving vehicle cannot be moved and the user cannot use the autonomous driving vehicle as planned with respect to the schedule information, the schedule information containing the scheduled use time and location.  In other words, the user cannot use the autonomous driving vehicle because the autonomous driving vehicle cannot at the location of the user at the scheduled use time; [0068], [0027]), 
wherein, when information indicating that the service being provided is not continued is received from the terminal device, the controller is configured to terminate the service beinq provided, and 
wherein, when information indicating that the service beinq provided is continued is received from the terminal device, the controller is configured to determine a plan candidate of the user according to a time length from the designated time to a predicted arrival time and to transmit the plan candidate to the terminal device.

Sako and Kamata are both considered to be analogous because they are in the same field of vehicle control after a user gets out of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako’s vehicle control to further incorporate Kamata’s vehicle control to notify the user that the vehicle control 

Regarding claim 2, Sako discloses:
wherein the service management device notifies the user of one or more service candidates providable (behaviors in an after-getting-out behavior list which may be selected by the user; [0058]-[0059]) in the state in which the user is not using the automated driving vehicle (after-getting-out behavior setup receiving unit 118 presents the user behaviors in an after-getting-out behavior list; [0058]-[0059]), and performs processing such that a service selected by the user (behavior selected by the user; [0058]-[0059]) is provided as the predetermined service (after-getting-out behavior setup receiving unit 118 performs control processing based on the behavior selected by the user; [0058]-[0059]).

Regarding claim 3, Sako discloses:
wherein the service management device notifies the user of an attribute of the service (a predetermined time; [0105]) together with one or more service candidates providable (behavior “return to getting-off location after predetermined time” and “return to getting-off location at predetermined time”; [0105]) in the state in which the user is not using the automated driving vehicle (after-getting-out behavior setup receiving unit 118 prompts the user a predetermined time with the behavior “return to getting-off location after predetermined time” and “return to getting-off location at predetermined time” setup to be used after the user gets out from the vehicle 1; [0105], [0134]), the attribute of the service including at least one of (i) a content of each service included in the service candidates, (ii) a required time for each service included in the service candidates (a predetermined time is included with the behavior “return to getting-off location after predetermined time” and “return to getting-off 

Regarding claim 4, Sako discloses:
wherein, while the predetermined service is being provided (while the behavior “return to getting-off location after predetermined time” is provided; Fig. 6 – S41, [0136]), the service management device changes the content of the predetermined service which is currently being provided at least in one of a case in which (i) a setting of the predetermined service being provided has been changed (after-getting-out behavior setup receiving unit 118 changes to the behavior “stay at the Spot C after predetermined time” when the behavior “return to getting-off location after predetermined time” is not selected; Fig. 6 – S41, S44, [0136]) and in which (ii) it is predicted that a setting of the predetermined service being provided will be changed.

Regarding claim 5, Sako discloses:
wherein the service management device changes a setting related to the predetermined service (the behavior “return to getting-off location after predetermined time” is provided; Fig. 6 – S41; [0134]) being provided on the basis of information received from the terminal device of the user while the predetermined service being provided (after-getting-out behavior setup receiving unit 118 prompts the user to input information for calculating the predetermined time and receives the input information, thus changing the behavior “return to getting-off location after predetermined time” to include the predetermined time; Figs. 6 – S42, [0134]).

Regarding claim 7, Sako does not specifically disclose:


However, Kamata discloses:
wherein the service management device (Fig. 1 - ECU 2) determines the predetermined service (driving to the planned destination; Fig. 3, [0036]-[0037]) on the basis of a joining time (current time at which user boards; Fig. 3, [0036]-[0037]) when the user joins with the automated driving vehicle after alighting of the user, the joining time being time information included in the usage schedule (ECU 2 detects user’s boarding (S1), acquires the user’s schedule information and collates the current time with the schedule information (S4), and confirms whether or not the user has a plan to use the autonomous driving vehicle before and after the current time, and estimates the planned destination as the destination of the automatic driving; Fig. 3, [0036]-[0037]).

Sako and Kamata are both considered to be analogous because they are in the same field of vehicle control after a user gets out of the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sako’s vehicle control to further incorporate Kamata’s vehicle control that determines the plan based on the time user boards and the schedule.  Doing so would simplify user’s interaction with the vehicle each time the user boards at a specific time to go to a planned destination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665